Question Time (Commission)
The next item is Question Time (B6-0382/2007)
We are already starting late so I will ask colleagues to keep to the time and I would invite you as we did on the previous occasion to please come to the front of the Hemicycle. Please come to the front. Nobody is going to tell you off for sitting in other people's seats! It will make it much more friendly and more interactive if you all come to the front.
The following questions are addressed to the Commission.
Part one
Subject: Effects of the value of the euro on competitive tourism
Given that the increased value of the euro has led to a loss of competitiveness for Europe's tourist industry, what measures is the Commission planning to strengthen the industry and uphold Europe's standing as a tourist destination?
Vice-President of the Commission. - (DE) Madam President, ladies and gentlemen, euro exchange rate trends do of course affect the relative price of European tourism products for consumers from third countries. Although the euro exchange rate is not a political instrument, but is formed freely on the foreign exchange market, the consequences of the recent rises in the euro-dollar exchange rate on tourism should be viewed on a differentiated basis.
First of all, fluctuations in the euro exchange rate have very little impact on tourism flows within the European Union. According to the available data, 70% of revenue comes from cross-border tourism in the European Union, in other words, from tourists from other EU Member States.
Secondly, we should not be focusing solely on the euro-dollar exchange rate. Calculations of the effective euro exchange rate show that the overall trend is far less dramatic. The euro's rise against the Chinese yuan, for example, was much less pronounced this year, and yet revenue from tourists from non-EU countries barely doubled in the years between 1995 and 2005, whereas the revenue attributable to tourists from China increased twelve-fold over the same period.
The Commission is aware that price is a key competition factor. Nonetheless, the Commission's vision for European tourism in the future, as presented in its recently adopted communication, is based on high quality, not low cost.
We are convinced that even with a strong euro, Europe will still be the world's number one destination if Europe makes the best possible use of its advantages: its heritage, its beautiful natural environment, its geographical concentration of attractive sites and its reputation for a high level of service.
(ES) Madam President, the Commissioner's last statements are at odds with reality. What is happening at this moment in time is that a large slice of intra-European tourism is heading for countries outside the European zone - the Caribbean, the developing world, the Far East, Africa - largely due to this increase in the value of our European currency.
Moreover, there are plans to introduce new measures that will also work against European tourism, such as compensation to businesses arising from CO2 emissions. In other words, it would appear that there are many factors jeopardising European tourism, and there does not currently seem to be any indication of a European policy concerning tourism. This is apparently still an issue for national governments, and I wish to ask the Commissioner whether he feels that the Commission can encourage some kind of European policy to counteract this obvious trend towards a decrease in the competitiveness of European tourism.
Vice-President of the Commission. - (DE) I am afraid that the honourable Member and I may have to agree to disagree. As you know, just a few days ago a major European tourism conference was held in Portugal and all these issues were discussed in detail there. The conference brought together 500 leading specialists from all over Europe and I did not have the impression from that conference that the European tourism industry or, indeed, the Member States are worried about Europe losing its lustre as a tourist destination.
The figures we have available do not bear out what the honourable Member has said, namely that we are facing a particularly serious situation. Let me say again: of course exchange rate fluctuations have an impact on price, but what Europe offers visitors from other countries is not determined primarily by price. The decision to travel to Europe is not a decision which is influenced mainly by price but by the quality of what Europe has to offer.
Nonetheless, I agree with the honourable Member that we must pay very close attention to the burdens placed on the European tourism industry and ensure that framework conditions are put in place that allow this industry to capitalise in real terms on the massive growth and employment potential that it has to offer.
As the authors are not present, Questions 37, 38 and 39 lapse.
Part two
Subject: European Development Days - Maumoon Abdul Gayoom
The opening of the European Development Days (EDD) between 7 and 9 November will be attended by Mr Maumoon Abdul Gayoom, President of the Maldives. This has been made possible by the fact that the Maldives are seriously threatened by climate change and because 'Climate change and development' is the main theme of the EDD. On the other hand, this involves the EU's legitimising this President and his regime. International human rights organisations severely criticise President Gayoom because of the autocratic nature of his regime and the many serious human rights violations by his country's police and security services.
Why has the Commission invited Mr Maumoon Abdul Gayoom (after all, there are other countries which are threatened by climate change but where more democratic governments are in power), and what is the Commission's attitude towards his regime in the Maldives?
Member of the Commission. - (FR) Thank you very much for your question, which gives me an opportunity to highlight the situation in the Maldives.
As President Maumoon Abdul Gayoom stressed at the recent United Nations Summit, the Maldives, which are no more than 1.5 metres above sea level, are threatened by the continuous rise in the level of the oceans as a result of climate warming. This has forced more than 300 000 refugees to leave the islands. Therefore, as the honourable Member has quite rightly pointed out, inviting the President of the Maldives gives us an opportunity to highlight the danger that now threatens the people of those islands.
Moreover, the Maldives have always played an active role in international conferences on less-developed countries and small island developing countries. This diligence was confirmed when the Maldives attended the Third United Nations Conference on the Least Developed Countries, which was hosted by the European Parliament in 2001, and again when the Maldives took on the important role of chairing the group of experts at the United Nations Framework Convention on Climate Change.
As far as the political situation in the Maldives is concerned, and in line with the statement by the Presidency of the Council of the European Union, the Commission welcomes the recent political developments in the Maldives and is pleased with the reforms that have been introduced to date. The publication of the roadmap for the reform programme in 2006 was indeed good news. The elections due to be held next year, in 2008, will be an important step towards greater democracy. The Commission is ready to lend its support to the reform process, including the provision of special assistance for the 2008 elections.
Of course we remain vigilant when it comes to the issue of human rights. The Commission has been satisfied with the recent improvements, including the release last year of two important activists: Jennifer Latheef and Mohammed Nasheed.
(NL) Madam President, Commissioner, I would like to thank you for your reply.
I have heard from the NGOs that attended the European Development Days that they were very satisfied with the initiative, and the resolutions that followed it, so congratulations as far as that goes. However, I am still not entirely satisfied.
You say that the political situation in the Maldives is improving and that there is a roadmap there, but on the other hand is it not a bit too early - after all, we can describe the President as at least a semi-dictator - to offer him a place at such a forum, at such an important meeting? I think that we must be very careful in that respect and must not offer him a platform unless it is absolutely necessary.
As for the other points, I do not of course underestimate the problems facing the Maldives. I think that they merit a great deal of attention, but once again we must be politically wise.
Member of the Commission. - (FR) I can understand the question and the remarks of the honourable Member, but there is no doubt whatsoever that climate change will mainly affect the most vulnerable countries.
It is vital that the Bali negotiations provide a launch pad for a process that incorporates this fact and that the most vulnerable countries themselves become aware of it. The three essential groups involved, which come under the United Nations, the G-77 and the European Union, are the LDC group, the 'small island developing countries' group and the 'overseas countries and territories' group. We have invited all three to our European Development Days. The Maldives head the LDC working group on climate change at the United Nations, so this invitation was not motivated by any other reason.
At the last Development Day, which was devoted to conclusions, the Deputy Minister of Cuba also gave an address from the platform. Following his intervention I was obliged to put some matters straight, for some of the things he said were clearly inappropriate and at the very least inopportune. I used this opportunity to point out that democracy still had its benefits since it allowed people to express freely what they thought, including things that were sometimes shocking.
I therefore understand your comments only too well, but in this case it is somewhat difficult to ignore the Maldives, when it is a country that typifies a situation of real vulnerability.
Subject: Slums and development
A staggering 900 million people, one in every six people, live in an urban slum. These people have little or no legal right to their homes, have little or no access to electricity, water or sanitation, and access to other social services is very poor. What specific measures is the Commission taking in this area, and is there a specific strategy to tackle this important development issue?
Unfortunately Mr Mitchell is not in the Chamber ...
Madam President, I often take questions for Mr Mitchell, my colleague. If that is okay with you, Madam President, we would take that question.
The rapid growth of urban areas is a continuing trend in developing countries.
In the course of recent years the number of people living in towns and cities has increased considerably. Of the developing countries, Africa is also the region that has seen greater urban growth than anywhere else in the world. Its urban population has tripled over the last 25 years and is set to double again by 2030.
This huge demographic shift has resulted in the rapid spread of shantytowns and unhealthy slums, often on difficult terrain, on the fringes of the cities.
Job insecurity, the informal market for housing and land and the lack of specialist services are all problems that particularly affect the poorest urban dwellers and are indicators of how capable these urban areas are to provide a secure environment for the local population and for growth.
Combating poverty in the context of the Millennium Development Goals is a key objective of the Commission's development policy and is something that guides the Commission in all its initiatives in this area.
The Commission supports durable urban development through good governance and good urban management. Aid to urban areas is provided as part of the fight against poverty and improvements to the quality of life of those living in shantytowns are therefore delivered in the context of a global approach that is based on better urban management.
The Commission's urban strategy seeks to help those living in shantytowns by way of a series of programmes that are implemented in the various geographical areas covered by our development programmes. This includes Latin America, which has benefited from the URB-AL Programme, and Asia, which has its own Asia Urbs Programme.
(The President asked the speaker to speak more slowly)
It is a long answer, and I am a little afraid that Members will not be patient to listen until the end of my speech, but I will speak more slowly.
(FR) The Commission provides financial aid for various groups from the African, Caribbean and Pacific states. This is directed at global initiatives and programmes aimed at improving the shantytowns, namely the 'Cities Alliance' and the UN programme 'UN-Habitat'. The aim of the Cities Alliance is to enhance the impact and the effectiveness of cooperation on urban development by improving the living conditions of the urban poor and developing programmes for improving the shantytowns to urban and national standards.
The Commission became involved in the Cities Alliance in 2007. This initiative focuses on poor towns and on the poor people who live in them. The ultimate goal is to promote sustainable urban development. The Commission uses the Alliance to encourage an inclusive and participative approach to urban development and to promote its objectives for the improvement of the shantytowns.
In 2007 the Commission approved a grant of EUR 4 million from the ninth European Development Fund to support a regional programme for the modernisation of the shantytowns. This programme is aimed at improving dialogue, promoting regional, national and local exchanges and sharing experiences on political measures for the improvement of shantytown areas. The programme provides financial support for regional shantytown improvement plans, feasibility studies and the strengthening of existing facilities and resources.
The Commission has been particularly active in its efforts to improve the conditions of those living in shantytowns, especially as regards the provision of water and sanitation. Improving access to water and sanitation in urban and semi-urban areas is clearly an integral part of our sectoral policy. In the specific case of the urban poor, special emphasis is placed on improving the performance of those who operate and provide decentralised and municipal services.
In Africa, where the majority of public and municipal services perform poorly, the general organisation and financial management of this sector needs to be reformed in order to improve the level of supply, especially if this area is to attract investment. These public services have to be strengthened, especially when it comes to the setting of tariffs, the collection of payments and the operational aspects associated with maintaining the system.
You know that we have also established a Water Facility, which is funded through the ninth European Development Fund and which provides the poor and most vulnerable citizens living in urban and semi-urban areas with access to water and sanitation. There have been two calls for proposals aimed at providing the poorest and most vulnerable with access to water and sanitation services. Some 175 projects have been implemented on the basis of a Commission allocation of EUR 416 million for all the ACP regions concerned. Out of this total there have been 38 projects for actions in urban areas and 29 for actions in semi-urban areas.
Water is the focal point of most of these projects, with this facility being supported by drainage and sanitation services. A total of some EUR 191.7 million has already been invested in the Water Facility for urban and semi-urban zones. Because of the impoverished status of a large number of the beneficiaries living in the shantytowns and poorest parts of the zones concerned, most, if not all, of the projects provide some form of benefit to the poor in that tariff adjustments are included as part of the package.
Something else that I might add as I near the end of this long narrative that has been arranged for me is that I met the UN-Habitat Executive Director and had a lengthy conversation with her. I used this meeting primarily to enlist her support in the preparation of the Development Days due to be held towards the end of next year. The main topic will be local powers and decentralisation - this being one of the main themes, the second being media and development - and I asked her to join us in preparing this theme because the question of extreme densification in town centres and capital cities is a real development issue.
In this connection, and this is something that I particularly wanted to talk about, there is also the serious problem of land use planning in the developing nations, and this issue should provide us with a new central theme for our development policy. We are working very hard on this and I will probably be making a statement on this specific subject - namely land use planning in the developing countries - in the near future because it is an issue of real importance. Take Kinshasa, for example, which is a city of more than six million people. It is now all too evident that Kinshasa has become unmanageable in terms of security, the provision of services, sanitation projects and so on.
We are therefore very aware of the relevance of the question raised by the honourable Member.
I would like first of all to thank the Commissioner and remark that, although his answer was long, it is not the longest we have received in Question Time, but it has the merit of having provoked several requests for supplementary questions. What I would like to do is put the three that first came to my attention together, so that would be Ms McGuinness, Mr Mitchell, who asked the original question, and Ms Budreikaitė.
Madam President, with all due respect to Ms McGuinness, I think it is extraordinary that somebody places a question and must wait for somebody else.
I am very sorry. We started late, so one could have expected that you would have been here earlier.
Madam President, you started late on the screen and then you skipped questions. Then you allow a seven-minute reply and you go to someone else to ask a supplementary before the original questioner. It is an absurd procedure, and I protest.
I am very sorry, if Members are not in the Chamber we are obliged to skip their questions. We will follow the order I suggested.
Madam President, I apologise for the difficulties. I did take the question for Mr Mitchell because I knew he was on his way down.
Commissioner, in that lengthy answer, I am not sure I heard you once mention the words 'rural', 'agriculture' or 'the need for investment', because the problem with slums is that 900 million people are rushing to them for a better life, because there is nothing better in the rural areas. I think you need to address the issue of investing in agriculture and rural development in the developing world so that we do not create even greater slums.
Member of the Commission. - (FR) You are probably right, but I just had the opportunity to deal with this issue of rural development only recently.
You will be aware of the fact that the tenth European Development Fund places greater emphasis on rural development and investment in agriculture than the ninth EDF, for example, where the budget allocated for projects on rural development and agriculture represented - if I remember correctly - 9% of the appropriations.
In the tenth European Development Fund this proportion has risen to just over 12%. The EUR 666 million provided under the ninth European Development Fund has now been increased to EUR 1.1 billion in the tenth Fund. It goes without saying that we are encouraging this development and I agree with you in stating that this is one of the best responses to the problem; the same goes for land use planning.
Developing agriculture is obviously an effective way to ease congestion in the town centres, to give the poor people who now inhabit the urban centres the chance of a better life and to attract them back to the land. We also need to have infrastructures that provide improved access and interconnectivity and better social and sanitation services.
We are therefore working on all these issues and I share your viewpoint even though I have not touched on that particular question. There are other solutions that may be put forward, but you are entirely right and rest assured that we will be placing it high on our list of priorities.
During the European Development Days this question was dealt with in some detail by Kofi Annan, who has set up a foundation to aid rural regions and develop agriculture.
Madam President, can I ask the Commissioner if he is aware that target 11 of the Millennium Development Goals seeks to significantly improve the lives of 100 million people living in slums by 2020? And there are, in fact, something like 900 million people - at least the question said 900 million and I do not think the Commissioner questioned that - living in urban slums?
The Commissioner will be at the EU-ACP Assembly in Rwanda later this month. Will he be in a position to give any indication to the Assembly there, or when will he be in a position to give an indication to the Assembly here, of precise statistics on the way to reaching this objective? You said that you will come back with a plan, you will come back with a report, but will that report give us precise details on how this objective of taking 100 million people out of slum dwellings will be achieved?
There will be statistics but these are national figures, when we get them and when the data collection systems are reliable. In any case, as things stand at present I am unable to guarantee that we will be in possession of the complete set of statistics on this particular subject; all the more because the definitions vary enormously from country to country. We are therefore working on this.
Normally when we carry out an assessment and when I present an account of it we are already in possession - I hope - of a certain number of elements that enable us to shed some light on the information you requested. However, I dare not promise you today that we will have reliable and precise figures in this case. This is one of the factors that we are currently working on.
We have already trawled through the information held by other international organisations. The data obtained are usually far from complete and often questionable, because the rudiments that we have and the methods used to quantify these statistics are not always reliable.
(LT) People have left villages for towns in search for work. What measures will be taken, what projects are to be implemented in the countries to ensure that not only agricultural areas, not only rural areas would be getting support, so that new workplaces are created in other regions as well? I happened to hear that, for example, in Mozambique just 5% of aid funds are allocated for the development of infrastructure and workplaces. Do you consider this sufficient?
Firstly, the action programmes are funded as a rule by the development programmes, not through humanitarian aid. They are therefore not humanitarian aid programmes. In some regions we are funding employment-intensive work programmes, especially in post-conflict countries such as Rwanda, Burundi and the DRC. We are providing finance for a whole series of labour-intensive programmes, including road construction and upgrading, small-scale maintenance projects and so on, that will provide people with work. This is a starting point.
Secondly, I shall take advantage of your question to point out again - you may like it or you may not, you may have an opinion or not, but as this is an open debate I am going to say it anyway - that what the Commission is trying to do at present by way of the economic partnership agreements that we are currently attempting to conclude with various regions in the developing world is essentially aimed at generating a certain dynamic process and developing a private sector that will be capable of supporting employment, creating wealth and prosperity and, especially, ensuring that the developing countries are gradually able to open up their markets in order to take advantage of the most positive effects - and I know only too well that there are not just positive effects - of globalisation.
Moreover, I am always very surprised to note that in this House, too, there are many who are opposed to the signing of economic partnership agreements. When you realise that a 1% increase in trade in Africa is equivalent to two and a half times the entire amount of public aid allocated to development in that continent then you will understand that there will never be sustainable development in the poorest nations unless their economy is more prosperous. In reply to your question I can assure you that we do have emergency response measures, including those for post-conflict periods, and that we are trying to implement them. We are in fact funding employment schemes and labour-intensive projects. These are immediate responses. These are emergency situations.
Apart from that, the 'aid for trade' policies are the only ones that can eventually create employment and lasting employment at that. There is no other miracle cure. It is not realistic to suggest that we should be financing job creation schemes, for example, and indeed I have already heard such a proposal. In some countries 60% or 70% of the population are below the age of 25. You cannot create public works jobs for such a huge mass of people. The only response to this problem must be economic in nature.
There are therefore two aspects to this question. The first is agriculture, which is an important element because it creates lasting employment and provides food for the entire family. It is perhaps true to say that we have not invested enough in the agricultural sector in recent years.
The second element, clearly, is the economy. It is essential to establish and consolidate integrated regional markets in order to create the conditions in which the local population can take advantage of globalisation and economic growth.
Madam President, I understand Mr Mitchell's frustration, which is the frustration of many MEPs - that, every month, Commission Question Time is squeezed and begins late. I had a question on Darfur, and I want to ask you whether, Question Time having started late, at 18.15, five questions went by in ten minutes, because I arrived in the Chamber just after 18.20.
If that is the case, is it fair to Members to create a situation where they are running around doing meetings and trying to predict when their question will be raised? Can something be done about it, particularly the late starting of Commission Question Time almost every month in Strasbourg?
Thank you for your comments, Mr Moraes. I and my fellow Vice-Presidents who have responsibility for Question Time are always open to ways in which we can improve it and do better, hence the step that we have taken already of inviting Members to come to the front of the Chamber.
With regard to the timing today, it is unfortunate, but I can only say, in respect of your position and that of Mr Mitchell, Mr Staes was here in the room and was able to have his question dealt with although his question followed yours. It is unfortunate, but all I can say to you at the moment is that you have to watch the screens. We could not sit here doing nothing, so we have to proceed to the next question and deal with the business as best we can.
Subject: Increasing road safety in developing countries
Could the Commission outline the steps it is currently taking to ensure that road safety is increased and improved in developing countries and comment on the performance of those measures implemented to date?
Member of the Commission. - (FR) Helping the governments of developing countries and improving transport safety, and that includes road safety, is one of the Commission's priorities for cooperation on development in the transport sector. This is reflected in the Commission's policies. The need for policies aimed at promoting transport safety is a key aspect of our ongoing sectoral dialogue with partner governments and internal directives now recommend that certain safety measures should be incorporated when drawing up road projects funded by the Commission.
An assessment of Commission interventions in the transport sector of developing countries, which was completed in 2004, notes that the majority of road projects did take account of safety aspects. To give some concrete examples, most road construction schemes included road-signs and markings and designated speed limits, and many of the projects also proposed widening the roadside verges so as to permit the safe passage of non-motorised vehicles and pedestrians.
In certain countries the Commission has also funded actions aimed specifically at road safety, such as the drafting of a highway code and the equipping of vehicle test centres, notably in Albania, and the introduction of rules for vehicle safety testing in Mali. A project currently under way in Cameroon is helping to fund various construction schemes, including the installation of crash barriers to improve safety on the main Douala-Yaoundé road, as well as a road safety awareness campaign.
Clearly we can do more. Progress depends first and foremost on the commitment displayed by the partner government in highlighting road safety issues, collecting and analysing accident figures, introducing rules and regulations, defining standards and setting-up and strengthening the organisations responsible for the general implementation of road safety policy.
Madam President, as the Commissioner will be aware, the European Transport Safety Council publishes on a regular basis very useful reports in relation to road safety standards statistics and the general performance of various countries. It shows quite clearly that the countries of Eastern Europe, and, unfortunately, my own country Ireland, lag way down at the bottom of the list. Would the Commissioner agree that the major problem is that accidents which are designated as accidents are not accidents at all? They are, in fact, a result of excessive speed, a result of poor road standards, and a result, in many cases, of excessive alcohol. We know that there is a common European driving licence coming in 2013, so I would like to ask the Commissioner whether there is any prospect that this common European driving licence could in fact be front-loaded and be brought on more quickly. Secondly, would the Commissioner agree that when somebody goes from one Member State to another Member State as a driver and they have a valid driving licence, should they not be obliged to take a theory test in relation to the rules of the road, signage and various other elements within the particular country that they are now residing in?
Member of the Commission. - (FR) I do not know if this question was directed at me. Are you referring to development or is this a more general question, because I do not feel that it was put specifically to me in my capacity as Commissioner for Development?
As regards the question from Mr Higgins, I thought that I had already replied to it, but it is clear, especially in the context of the road infrastructure projects that we are funding, that there are usually maintenance conditions built-in, but there are other conditions too. We have funded a highway code, for example, and it goes without saying that what we are doing in Europe can be a source of inspiration for some of the countries we are discussing.
Concerning the question that was addressed more directly to me, I do not feel that I am competent to answer it, but I am happy to pass it on to my colleague, Mr Barrot, if you wish.
That is what I shall do: I shall pass this question on to my colleague.
Like the Commissioner, I had understood that the question was to do with road safety in developing countries, not EU Member States.
Has the Commissioner travelled by road in South Asia where, with deep respect, his reference to the highway code could, in many cases, be considered laughable, because traffic goes very quickly on either side of the road and in both directions at the same time, which obviously leads to road accidents, certainly when there are lorries going around and people driving in rickshaws as well? In his discussions with the countries of South Asia, has the Commissioner suggested that the European Union - with all the advice that, perhaps, Mr Higgins could give from the Republic of Ireland and other countries - could assist them in improving their road safety, improving, perhaps, a reference to a highway code that does not exist, and help to reduce mortality on their roads?
Member of the Commission. - (FR) I am not opposed to the European Union making a contribution and providing aid. I have cited as an example the very case you mentioned, namely the highway code. It is clear that this might be part of a project that the Commission could finance in the context of good governance, strengthening the rule of law and consolidating the capacity of the state authorities, for example. This is something we are doing. As far as roads are concerned, it is true that in certain locations, especially where we know that there is a lot of pedestrian traffic, we also try to upgrade the roadside verges and include accident prevention in our road safety projects.
In global terms, and as part of the political dialogue, we include all these questions, but the message that we occasionally send to our partners should state that they too need to address these political issues. When I hear this type of question I always wonder: 'Are we going to be asked to do everything for them?'. We cannot be called upon to do everything. We can inspire and suggest, we can provide funding and aid, but we cannot govern in the place of those whose job it is to govern. It is like picking presents off a Christmas tree. People expect development cooperation to be able to do anything and everything.
You must also understand that with the budget resources available to me I must focus on the main priorities. Mr Mitchell quite rightly highlighted the Millennium Development Goals. They are the main priorities. We are ready to help and we are providing funding, but the partner countries have to ask for it. This is one of the conditions. During the dialogue process we sometimes try to suggest this kind of thing.
Mr Bowis is not here, but I can tell you, for example, that in implementing our development policies I try to instil in our partners an ever greater awareness for the situation of the disabled. The problems affecting disabled persons are not generally taken into account by the partner countries or by the partner governments. We therefore have a whole series of parallel initiatives and policies that we are trying to put forward and implement, but do not forget that we can only fund these projects if the partner country makes an approach or places a request.
Given that the European Union funds a large number of road building and road infrastructure projects, this particular aspect - and certainly the issue of road safety - obviously crops up frequently in such debates and discussions.
(LT) Statistics show that the losses incurred because of accidents and their consequences in EU countries constitute about 2% of the GDP of the European Union, which means these losses are huge. Do we have similar figures for the Third World and developing countries? Is the percentage higher or lower? Apparently, they have fewer cars in these countries, so maybe that percentage is lower. While fully realising that the Commission cannot do everything for the countries in question, I would like to know if these countries draw from the experience of the European Union, where, during the last five years, the number of accidents has fallen by 50 percent.
Member of the Commission. - (FR) I agree, I agree. However, I simply do not have the resources to count up the number of road accidents in the developing countries.
I therefore have to go by what the governments tell me. It is obvious that accidents are happening, but the lower traffic density and the smaller number of vehicles means, for example, that there are many more accidents occurring at the workplace, in the fields and so on. What is clear is that a very large number of accidents happen at the workplace.
As regards road accidents, I can only go by the figures that I get from our partner countries, if indeed I get any at all. Now if you ask me to fund statistics projects I will be extremely reluctant because I think that we do not have the resources to engage in micromanagement on behalf of our partners.
I believe that we have to focus on the big picture if we are to be effective; there is no other solution. If we start 'micromanaging' all the small details we will lose our policy direction, we will be into everything, we will no longer have a real strategy or a system to adhere to, there will be no more cohesion, there will be none of these things.
The questions that you have posed are clearly good ones and it is right and proper to raise these matters in our dialogue with partners, However, I must tell you that things are not as straightforward when it comes to arousing the interest and the attention of our partners in these areas. I have therefore promised Mr Bowis - who happens not to be here, but I made him a promise at least two years ago and I will keep it now just to be methodical - that we would include the category 'disabled persons' alongside our policies on gender equality and children's rights. However, I can assure you that it is not as simple on the ground. Things are not nearly as clear-cut and each time we have to try and try again. I fully agree with everything that you have said, but I cannot do things for our partner countries that they, clearly, do not seem ready to do just yet.
The Commission is therefore pressing home all these points, which are relevant issues, but it cannot go so far as to micromanage everything.
Subject: Dialogue for reconciliation in Cyprus
What is the Commission's assessment of the meeting that took place on 5 September 2007 between the President of the Republic of Cyprus, Tassos Papadopoulos, and the leader of the Turkish Cypriot community, Mehmet Ali Talat?
Would it not agree that the search for an agreed solution on a bi-communal basis should be moved a qualitative step forward by asking Nicosia to continue the dialogue at the highest political level (at least ministerial level) on the basis of a clearly defined timetable, rather than handing it over to committees of experts?
What has happened to the rest of the funding announced for the northern part of the island, given that only 10% has actually been disbursed to date?
Member of the Commission. - The Commission welcomes the meeting of the two leaders on 5 September this year and the agreement on the need for the earliest start of the process leading to a comprehensive settlement of the Cyprus problem. Our aim is that serious negotiations on a comprehensive settlement under the auspices of the United Nations should begin without unnecessary delay. The agreement of 8 July 2006 between the leaders of the two communities on the island should prepare the ground for such talks as a means of facilitating the full resumption of these talks for a comprehensive settlement.
On the question of financial aid used by the end of September this year, the total amount contracted under the aid programme for the Turkish Cypriot community came to EUR 24 million - that is, 9% of the total - and the amount tendered came to EUR 44 million. A great share of the programme is devoted to infrastructure investments, which require more time to prepare and for which the bulk of payments will take place in the latter part of the programming period, which is due to last until December 2012.
Notwithstanding the challenges that are posed by the unique political, diplomatic and legal status, the Commission considers that the implementation of the aid programme is broadly on track for the moment.
(IT) Madam President, ladies and gentlemen, I should like to thank the Commissioner and stress that the Commission must urge the parties to negotiate at ministerial level, that is, at the highest level, so as to break the stalemate. Obviously the elections scheduled for February in Nicosia, on the Greek side, may make it difficult to accelerate matters at the moment, but it is a good idea to begin investing as of now in the post-election period.
Member of the Commission. - I want to thank the honourable Member for this proposal. In fact, we tried this at the end of 2006, during the Finnish Presidency of the European Union. There was a serious diplomatic effort to unblock economic and trade relations in and around Cyprus, which culminated in some meetings in Helsinki, which, however, did not lead to results.
Therefore, I think the lesson we have to learn is that we have to aim for a comprehensive settlement, and we need the United Nations to provide its good services. From our point of view, the sooner the better and, at the latest, after the presidential elections, so that the year 2008 should be the year of serious negotiations and results concerning a comprehensive settlement for the reunification of Cyprus.
(DE) Madam President, Commissioner, we have been told that only a small percentage of Union funding is being made available for the northern part of Cyprus. What is the situation with regard to the obligations which must be fulfilled by the northern part of Cyprus itself? Are delays not occurring here as well? I also have a supplementary question for our fellow Member here. The terminology which he has used is not the terminology of bicommunality but that of two separate states, given that reference has been made to ministerial level, presidents and colleagues. Is this helpful for the debate?
Member of the Commission. - I think that in fact this question was partly directed to Mr Cappato. It is clear that the European Commission does not refer to any sort of government concerning the northern part of Cyprus, but at the same time, of course, there are two communities on the island. There is the Greek Cypriot community and there is the Turkish Cypriot community. We encourage, and we expect, that the leaders of the two communities will continue their efforts in order to resume negotiations for a comprehensive settlement under the auspices of the United Nations.
Just before we go to the next question, I would repeat to Members both the invitation and encouragement to please come to the front of the Chamber if you are participating in Question Time. It really does make it a little more dynamic.
Subject: EU administration in Kosovo
What is the Commission's assessment of the progress made in preparing for the setting-up of an EU administration in Kosovo next year and the likelihood of the status issue being clarified by 10 December 2007?
Member of the Commission. - The European Union is preparing to assume a greater role in post-status Kosovo. Ongoing status negotiations notwithstanding, significant preparations are being made for the future International Civilian Office and an ESDP mission of rule of law for Kosovo.
The Commission is financing CSFP joint actions establishing planning teams in Pristina. These teams have developed the blueprints for the future missions on the basis of the Ahtisaari plan. However, the final shape of the future international missions will depend on the exact outcome of status negotiations. The Commission has worked in close cooperation with the two teams in order to ensure a coherent overall EU presence in a post-status Kosovo.
I would also like to use this opportunity to thank the European Parliament for its excellent cooperation in facilitating the financing of these very important missions. The Commission fully supports the work of the international Troika which is currently leading the negotiations and there is the deadline of 10 December for the Troika activities as confirmed by the contact group ministerial in New York in September. At this point in time it is too early to speculate when exactly Kosovo's status will be resolved but it is clear that prolonging the agony will not serve anybody's purpose. On our behalf, we are ready to turn every stone and even more in order to achieve a negotiated solution which would be best for everybody. We ask that from both sides and from our partners in the international community, while at the same time, of course, we are preparing ourselves for better or worse scenarios as regards Kosovo's status.
(DE) Many thanks for your good answer, Commissioner. There are two points which I would like to make. Firstly, as you know, this House voted by a 75% majority in favour of internationally monitored independence for Kosovo on the basis of the Ahtisaari plan. We voted against plans for the division of Kosovo and against any reversion to rule by Belgrade. I would like to know whether the Commission endorses this position.
Secondly, like you, I was in Belgrade last week, and as you have said, the longer the decision-making process takes, the more destabilising the effect on Serbia will be. Serbia too needs a swift decision in order to be able to pursue its course towards a future in Europe.
Member of the Commission. - Indeed, as Mr Posselt said, Serbia is a key country and that is the reason why we initialled the stabilisation and association agreement last week with Deputy Prime Minister Đelić, in the presence of President Tadić. That is the first concrete step of Serbia towards the European Union. On the condition that Serbia will achieve full cooperation with the International Criminal Tribunal for former Yugoslavia, then we and the Member States can sign the agreement which will then become the gateway for candidate status for Serbia.
Thus we are ready, once Serbia is ready, to move ahead, and indeed this helps Serbia to leave the nationalist past behind and approach its European future.
(DE) Commissioner, we all hope that the status issue will indeed be resolved on 10 December. However, the question is this: what if there is no resolution? What are the risks then for the region as a whole, in your view? Do we have any way out of that situation or any alternative strategies if there is in fact no agreement on 10 December?
Member of the Commission. - We are, indeed, working very seriously and very hard to facilitate a negotiated settlement solution. We support Ambassador Wolfgang Ischinger, who is in charge of steering the work of the Troika as the European Union representative. I think it is important that we focus our minds and our public statements on helping the work of the Troika and encouraging the two sides to seize the opportunity to use this last chance, this extra time or injury time, in order to achieve concrete results in the negotiations.
Like any responsible institution, the European Union and its Member States, the Commission and Parliament, have to be prepared for various scenarios, but I would not want to speculate on a failure now. Let us focus now on the negotiations, at the same time, as I said, as preparing the missions, both the Commission mission and the Council's ESDP mission, so that when there is a decision on the status of Kosovo we are ready to do our part and carry our responsibilities.
Subject: Accession negotiations with Croatia
In June 2004, Croatia was finally accorded the status of an official candidate for membership by the EU. October 2005 marked the official start of accession negotiations, during the course of which the first 12 chapters have so far been opened. Croatia itself aspires to complete the negotiations by 2008/2009. In view of the positive developments in Croatia in the field of the market economy, the Rule of Law, democracy and human rights this would seem a perfectly feasible deadline. However, it is uncertain whether the EU can keep to this date, since objections have been raised to the effect that enlargement cannot take place without an institutional reform of the EU.
What, in the Commission's estimation, is the status of the accession negotiations? What support is the Commission giving (or planning to give) to ensure that Croatia can join the EU as soon as possible?
Member of the Commission. - Accession negotiations with Croatia are at cruising speed for the moment. As you may recall, the talks began on 3 October 2005 or, to be precise, 4 October, because it was late at night or early in the morning, depending on the definition in Luxembourg. The screening process was completed one year later, in October 2006, and all 33 screening reports have been submitted to the Council.
The current state of play is that negotiations have been opened on 14 chapters out of 35, and closed on two chapters. We are moving forward at a steady pace. I would like to add that, on 10 chapters, we have agreed opening benchmarks - or they have been agreed by the Council, to be more precise - which have been communicated to Croatia. For the moment, we consider only the opening benchmark on justice, freedom and security to be met. However, we hope that the work being done by Croatia to meet opening benchmarks will allow us to recommend opening negotiations on a further one or two chapters rather soon.
To conclude, what is most important in terms of the next steps is more progress on the most difficult chapters. This mainly concerns those chapters where opening benchmarks have been set. Ultimately, the pace of Croatia's progress towards the European Union will be determined by its own ability to meet all the necessary conditions on the basis of its own merits.
(IT) Madam President, ladies and gentlemen, I am grateful to the Commissioner for the clarification given. In my opinion, the progress made is certainly satisfactory, but more could still be done. As far as I am concerned - and I am a member of the European Union-Croatia Joint Parliamentary Committee - it is the Croatians who are pushing, but they are not getting a positive response from the European Commission. I would therefore ask the Commission to redouble its efforts in favour of Croatia so that it can join the EU in 2009.
Member of the Commission. - I agree that there is a need for further action in the first place by Croatia.
Just to illustrate the challenges: the technical negotiations form the superstructure of the negotiations on the acquis communautaire, while the reforms on the ground form the substructure - the foundation - of the negotiations. In many areas, for Croatia or for Turkey or for any other future candidate country, it is clear that, in order to meet certain opening benchmarks for technical negotiations, we have to first make progress on the reforms on the ground.
The concrete example that I have in mind is shipbuilding and steel. We will be able to recommend opening a chapter on competition policy and state aid, which is one of the core chapters of EU legislation, once we see that Croatia has convincingly started to implement and achieved results in the structural reforms related to the shipbuilding and steel sectors.
Therefore it is, in the first place, in the hands of the Croatian Government and Parliament to make progress on these reforms and thus facilitate progress in the technical negotiations.
(DE) It is very likely that on 21 December the Schengen border of Italy and Austria will be extended to include another country, namely Slovenia. Does this have any relation to the opening of a chapter - on the common area of freedom, security and justice - in accession negotiations? Does it really make sense to build major new external borders here which will have to be dismantled only a few years later?
Member of the Commission. - I think that using common sense, which is also allowed for a Commissioner, your question makes plenty of sense. At the same time, Slovenia has, after substantial efforts, achieved a situation where it will be part of the Schengen arrangement for the free movement of people and it is a fact of life that Slovenia is a member of the European Union. Croatia will be a member of the European Union in a few years and, therefore, for this period up to the time when Croatia is able to join the Schengen arrangement, as a member of the European Union, we will have the arrangement to which the honourable Member referred.
But, of course, in the medium to long term, we should have a situation where all the countries of the Western Balkans will be part of the European Union and, one day, also part of the Schengen arrangement for the free movement of people. That is very important for the Europeanisation of civil society in the Western Balkans in the longer term.
(DE) Commissioner, I believe that the Sanader Government and the chief negotiator, Mr Drobnjak, are doing first-class work but in my view, there are two problems. Firstly, I hear, for example, from the Slovakian side that conditions are being set for Croatia which were not set, in this form, for Slovakia.
The second question is this: what is the situation with regard to the Commission's own capacities to deal with this dossier? I have heard that a great many matters are being left to lie because there is not sufficient capacity to process the Croatian dossier. Is that correct?
Member of the Commission. - Madam President, I think there was some lack of clarity concerning the interpretation because I do not believe that the honourable Member would have said that the Commission has difficulty in dealing properly with this dossier.
We are dealing with it with all the accuracy and determination that is needed. In fact we are making, as I said earlier, good progress with Croatia on the basis of the merits of Croatia.
If the border issue and the ecological and fisheries zone were referred to, which relate especially to the bilateral relations between Croatia and Slovenia, that is a bilateral issue and we encourage both Croatia and Slovenia to solve these longstanding problems.
I trust that, at the latest immediately after the parliamentary elections in Croatia, both countries will step up their efforts and intensify work in order to use this window of opportunity and try to settle these outstanding issues, like the border issues.
Subject: Living conditions and education of illegal child immigrants
Illegal immigrants to the EU include a number of minors whose future residence and education on European territory are uncertain and are not based on common standards.
Within the framework of the future strategy for children's rights, is it possible to outline a common European policy to ensure decent living conditions and education for minors who arrive in the EU illegally, based on compliance with the international commitments of Member States?
Vice-President of the Commission. - It is true that, very often, children, because of the illegality of their stay, have no possibility to attend a school and are thus deprived of their chances from the start.
As stated in our communication on a European strategy on the rights of the child, a basis in the Treaties is required for action in a specific policy area to safeguard children's rights, and in the immigration field no such specific base exists.
However, as regards substance, a common standard already exists - at least a minimum standard - as all Member States are bound by international human rights conventions. In particular, in line with the European Convention on Human Rights, Member States have to grant certain rights regardless of a person's immigration status, such as emergency medical care or resources to ensure subsistence.
As concerns the Convention on the Rights of the Child, it must be recalled that, besides the specific provisions, it foresees the obligation for the Member States to always take into account the best interests of the child.
At Community level, the Commission proposal for a return directive foresees that, where Member States are subject to obligations derived from international fundamental rights, such as, for example, the right to education or the right to a family unit, no return decision shall be issued.
- (EL) Madam President, Commissioner, thank you for your brief answer. My additional question is this: are the obligations of the Member States being observed, and are you bearing in mind that we have not only illegal child immigrants, but also illegal child human traffickers? On my island, Chios, which is situated opposite the Asia Minor coast, a 14-year-old human trafficker has been arrested.
Vice-President of the Commission. - (IT) Madam President, ladies and gentlemen, the issue you have raised is naturally one of the most sensitive of all. It does of course deserve European action. That is why a few months ago, with reference to undeclared work by immigrants on the one hand and, on the other, people who enter the EU and then overstay the residence period, I proposed a directive aimed at penalising employers.
In cases where undeclared employment affects the most vulnerable groups - the case you have brought up - such as children who are recruited illegally and then exploited, I have proposed prison sentences. Black market exploitation of particularly vulnerable groups, which is the case of children, is the most serious case of all in my opinion. Not all EU Member States currently have very rigorous penalties for employers who illegally exploit the labour of children or women, and I believe that we need such legislation at European level.
(DE) Commissioner, where education or training for illegal child immigrants is concerned, we are talking about a highly sensitive issue. We also know that there is no method which is off limits to human trafficking organisations. Do you not see a certain risk that children may be sent on ahead so that parents are then able to join them through the process of family reunification, thus simply accelerating illegal immigration?
As much as I welcome efforts to cushion the effects on children, I do see a risk that this could give further impetus to illegal immigration.
Vice-President of the Commission. - (FR) I think that you are right. Greater vigilance is needed because like you I am convinced that it is extremely important to monitor the activities of private organisations involved in looking after these children or in putting forward seemingly attractive proposals for the provision of education and so on, some of which may be a front for illegal activities.
It is for this reason that we have focused special attention on this issue when implementing the European strategy for preventing and combating the trafficking in human beings in general and the most vulnerable in particular, especially children. I have included in my proposal for a European strategy on children's rights a special clause on the activities of private organisations, which have to be monitored when they are being entrusted with the care of children.
Subject: Entry-exit scheme
In recent correspondence Commissioner Frattini has said that any proposal for an entry-exit system would be made only in early 2008 once the results of two current studies were available. However, it has subsequently been reported in the press that Commissioner Frattini at the informal meeting of EU justice and interior ministers in early October called for a register of biometric identifiers of all non-EU citizens entering and leaving.
How has Commissioner Frattini been able to announce already an EU entry-exit scheme when there has been no communication from the Commission yet giving an assessment of the feasibility studies?
Vice-President of the Commission. - As the honourable Member knows, the Portuguese Presidency included the topic of new technologies and integrated border management for discussion at the informal Council of Interior Ministers on 1 October.
The Presidency presented ideas in relation to increasing security as well as in relation to facilitating travel. I participated, obviously, in the Council's discussion.
Europe will need to make effective use of the great opportunities new technologies provide in the area of border control. Advancements made in biometric technologies will allow for speedier and more reliable identification of travellers. As a concrete example of steps taken by the Union so far, the introduction of biometric passports and the development of the Visa Information System (VIS) and Schengen Information System II (SIS II) will pave the way for increased use of biometrics at borders. We have, of course, been cooperating very closely with Parliament on both these issues.
Transforming border processes cannot happen overnight. A step-by-step approach is needed, therefore. It is important to first implement what is already planned before embarking on even more ambitious projects. But it is necessary to develop and maintain a long-term strategy and vision, accompanied by a thorough cost-benefit analysis.
At the beginning of next year, I will present a communication, not a legislative proposal, outlining how an entry-exit system and a registered travellers programme might look. The communication will evaluate the different options and their impact, including with regard to data protection and other fundamental rights. An entry-exit system and a registered travellers programme should be seen together as part of the same package of measures. Simplifying checks for bona fide travellers allows us to focus resources on high-risk travellers. Faster border checks for bona fide travellers can offset the impact on border crossing times resulting from an entry-exit system.
When implementing such automated system synergies with the business processes and the equipment for SIS II and VIS, we need to examine carefully whether we are using our existing infrastructure as efficiently as possible. This communication on the entry-exit system, which I will present in February, will be part of a borders package, which will also include the evaluation report on Frontex, as requested by the Hague Programme, and a communication on a European surveillance system (EUROSUR).
On this basis, I look forward to a truly strategic discussion with Member States and Parliament on the future directions of the Union's border policy, where new technologies will play a decisive role. In other words, it will be, in my view, an initial basis for a comprehensive strategic approach and discussion.
Well, I also look forward to such a strategic discussion and I did not have any problems with the first part of your response, Commissioner. But what worries me is that, at that informal JHA Council in October, you were reported as calling for this entry-exit register which you said was extremely necessary, but you had not done a feasibility study. The 2005 communication said that it would be a huge organisational step and might therefore be risky and costly to implement. Are you not pre-empting it?
The second part of your response was a sales pitch for entry-exit. We have no idea what the implications are going to be - including for data protection as well as organisation - are they proportional? Yet you are already saying that it is extremely necessary. This seems to me to be putting the cart before the horse, as we say.
Vice-President of the Commission. - (IT) Madam President, ladies and gentlemen, as you know, the European Parliament, in the person of the Chairman of the Committee on Civil Liberties, is of course invited to participate - and does participate - in informal Council meetings. As far as I am concerned, however, what I said on that occasion was exactly the same as what I am saying to you today. I specifically said that the impact assessment will be presented and published on the Commission's website along with the proposal for a communication. Everyone will be able to see the impact assessment, its various implications and our proposal. Then a debate will of course be opened up, for the reason that I have given: we are talking about a communication setting out possible ways of working and not a legislative proposal.
I would ask the Commissioner to comment on an EU entry-exit issue: the possibility of Ireland, with the agreement perhaps of Northern Ireland, joining the Schengen area, given what is happening with the UK on its e-Borders initiative. Perhaps you would just answer that particular issue as there is much comment about it.
Vice-President of the Commission. - (IT) Madam President, ladies and gentlemen, it is a little too soon for that, because then Baroness Ludford would immediately come back and tell me I am putting the cart before the horse. I do not want to do so. What I can say is that I would obviously be in favour of persuading or encouraging a country like Ireland to participate even more fully in the common area of freedom and security. All I can tell you is that once all the various technical options for arriving at a proposal have been made public - really very soon - Ireland, among others, will probably find a satisfactory response, in the sense that this or that option will or will not be advantageous for its citizens. At that point in time we will obviously come back here and hold an in-depth discussion.
Subject: Provisions in the new treaty on the supply of personal data of EU citizens to third countries
Elmar Brok, MEP, a member of the European Parliament's delegation to the Intergovernmental Conference, has complained that members of the Council have agreed to include a provision in the new treaty permitting the personal data of EU citizens to be passed on to third countries.
This arrangement is being pushed through without citizens being notified in advance and without their involvement. Moreover, it fails to take into account the European Parliament's opposition to such a move, as set out in its resolution P6_TA(2007)0347 on the PNR agreement with the United States of America. Does the Commission agree to the inclusion of this provision in the new treaty? If not, how will it express its opposition?
Vice-President of the Commission. - The new Treaty, already agreed but not yet signed, does not include any general provision authorising the transmission of personal data of European citizens to third countries. In fact, Article 15a of the new Treaty guarantees the right, the general right, to the protection of personal data. Article 24 refers to the application of this general right and the processing of data in the common foreign and security policy area.
This means that the transfer of personal data to third countries is based on the general principles or relevant provisions of Directive 95/46/EC on personal data, particularly Articles 25 and 26. This Personal Data Directive remains in force. According to Article 25 of this particular directive, transfer of personal data is permitted only if the third country ensures an adequate level of protection. Article 26 of the same directive provides for the strict and explicit conditions under which it is possible to transfer personal data to third countries in other cases. The framework decision on data protection in the field of judicial and police cooperation will also be another very helpful instrument.
We made a promise. The promise is to adopt, in agreement with Parliament, a framework decision on personal data protection by December. I am very confident that we will be able to get this very important political result. Why? Because the Portuguese Presidency seems very determined to reach this goal and there seems to be an overall consensus among Member States. You perhaps know that we discussed the framework decision on data protection at the last formal Justice and Home Affairs Council. On this, of course, I warmly wish close cooperation with Parliament, even closer than in the past, during the coming weeks. I think we have the common goal of getting it adopted before the end of December.
- (EL) Madam President, Commissioner, you have slalomed your way around the articles of the Treaties with consummate legal skill.
Kindly give me a clearer answer to my question. Does the Commission agree that the Council decisions in question ignore the clear position of the European Parliament and the relevant resolution? Does this not weaken the protection of citizens' personal data, and is it not an attempt to bypass the control of the European Court of Justice?
My question is simple. Does the European Court of Justice, on the basis of the Council's decisions, have the option of reversing this Council decision, adopted under Article 24?
Vice-President of the Commission. - (IT) Madam President, ladies and gentlemen, as you are well aware, the overall intention is to guarantee the right to personal data protection. Article 24 is a derogation, in other words it establishes that a special rule pertains in a given area and for certain types of information and data. This certainly does not mean, in my opinion, that once the general principle is infringed none of the safeguards apply any longer, because obviously the general principle has not been set aside; a derogation from normal processing is justified by the fact that we are in the common foreign and security policy area. However, I repeat that in my view - and at this stage it is solely my personal interpretation, since the Treaty has not yet been signed or ratified - if there are one-off derogations to a general rule, those derogations cannot annul the right; they can regulate the ways of enjoying that right, which is obviously a different matter.
Commissioner Frattini, you are of course well aware that Members of this Parliament, and especially members of the Committee on Civil Liberties, Justice and Home Affairs, are getting more, not less, unhappy about developments in data transfer without adequate data protection and without any codecision or real parliamentary scrutiny, including by national parliaments. Also, I am afraid there is a little bit of loss of trust, because we are feeling that the Commission and Member States are almost benefiting from loose and lax agreements reached on the transatlantic dimension.
What can you do to reassure us that we are not on a slippery slope, where data transferred for security purposes is really just going to be used for profiling and never really going to benefit from privacy guarantees?
Vice-President of the Commission. - As you know perfectly well, I have tried to undertake in the past personal initiatives under a political point of view, even though in some cases I was not formally authorised by the Council to do that. I am talking about putting at your disposal some documents, elements or information, without previous formal consultation with the Council.
I understand perfectly your concerns. But I cannot act alone. I had to get authorisation in some cases and consensus in some other cases. I can repeat to you what I said once to the Committee on Civil Liberties, Justice and Home Affairs. I am ready to engage with Parliament in a political process of close consultation, although the Treaty is not yet signed or ratified. I am talking about a political consultation in the sense that we can think about moving ahead as if the Treaty were in force. That is, frankly speaking, my political and personal position because I am not so sure, and I do not know, whether the Council would be in agreement with such a position.
This principle could apply, for example, to the adoption of a framework decision on data protection which should be adopted, in my view, before December, after close consultation, not only by getting just an opinion by Parliament but by taking into full account amendments, proposals and formal and substantial integration.
Are you sure that the Council will agree on such a position? I am not so sure, but I will be insisting on trying to persuade the Council to move ahead in this direction.
We have now gone over by more than the amount of time we were late by when we started.
Questions which have not been answered for lack of time will receive written answers (see Annex).
That concludes Question Time.